Citation Nr: 0610980	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  97-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of cold injury of the feet, for the 
period from November 25, 1996, through January 11, 1998.  

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of cold injury of the left foot, from 
January 12, 1998.  

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of cold injury of the right foot, from 
January 12, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision that denied an 
increased disability rating for residuals of cold injury of 
the feet.  The veteran submitted a notice of disagreement 
(NOD) in June 1997, and the RO issued a statement of the case 
(SOC) in August 1997.  The veteran submitted a substantive 
appeal in September 1997.

In January 1999, the RO issued a supplemental SOC (SSOC), 
assigning separate 10 percent disability rating for residuals 
of cold injury of each foot, in accordance with the revised 
criteria for evaluating such disabilities, effective January 
12, 1998.  The veteran continued his appeal.  In June 2003, 
the RO issued a SSOC, reflecting the RO's denial of a rating 
in excess of 10 percent for each foot.  

In February 2004, the veteran testified during a hearing 
before the undersigned in Washington, DC; a transcript of 
that hearing is of record.  During the hearing, the veteran 
waived initial consideration by the RO of additional evidence 
submitted directly to the Board, permitting the Board to 
consider such evidence in the first instance.  Also in 
February 2004, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).

In a March 2004 decision, the Board denied a disability 
rating in excess of 10 percent for residuals of cold injury 
of the feet during the period prior to January 12, 1998, but 
granted separate ratings of 30 percent, each, for residuals 
of cold injury of the left foot and the right foot, effective 
January 12, 1998 (the effective date of a change in rating 
criteria).

The veteran appealed the Board's March 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2004 motion to the Court, counsel for the 
appellee (VA) requested that the March 2004 Board decision be 
vacated in part, and remanded for the Board to address 
whether certain symptomatology has an impact upon the 
veteran's claim for an increased disability rating under 
criteria in effect prior to January 12, 1998; to consider 
entitlement to a higher rating on an extra-schedular basis, 
under 38 C.F.R. § 3.321(b), for claims under each version of 
the rating criteria; and to ensure that the duties to notify 
and assist under the Veterans Claims Assistance Act of 2000 
(VCAA) (discussed in more detail below) have been satisfied.  
In October 2004, counsel for the appellant (veteran) 
responded that the veteran was unopposed to the motion.  In 
an October 2004 order, the Court granted the appellee's 
motion, and returned the matters on appeal to the Board for 
further proceedings consistent with the September 2004 
motion.  Consistent with both the September 2004 motion, and 
the facts pertinent to this appeal, the Board has 
characterized the appeal as encompassing the three issues on 
the title page.

In response to the Board's November 2004 correspondence, in 
December 2004, the veteran submitted additional evidence 
directly to the Board, consisting of recent VA treatment 
records.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2005). 

In March 2005, the Board remanded these matters to the RO for 
further action in conformity with the September 2004 motion 
and October 2004 Court Order.  After accomplishing the 
requested action, the RO continued the denial of the claims 
(as reflected in the December 2005 SSOC), and has since 
returned these matters to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that in April 
and October 2005 VA medical records, the VA physicians have 
indicated that the veteran's foot pain is due to worsening 
peripheral vascular disease.  As noted below, the veteran is 
separately service-connected for microvascular vessel disease 
associated with residuals, cold injury, bilateral feet, and 
these records raise the question of the veteran's entitlement 
to an increased rating for microvascular vessel disease, 
currently rated as 0 percent disabling.  Additionally, in a 
March 2005 memorandum, the veteran's representative indicated 
that additional medical records were provided for the 
veteran's pending appeal for an increased evaluation for post 
traumatic stress disorder (PTSD).  However, in July 2004 an 
SOC was furnished to the veteran regarding his claim for an 
increased evaluation for PTSD.  The veteran never submitted a 
substantive appeal.  Hence, the veteran's claim for an 
increased evaluation for PTSD is a new claim.  As these 
issues have not been adjudicated by the RO, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Prior to January 12, 1998, the veteran's residuals of 
cold injury to the feet was manifested by subjective 
complaints of pain and numbness, with objective findings of 
mild residuals in that there were nail abnormalities, 
complaints of pain,  no skin or vascular changes, normal 
ambulation, cool feet, minimal tenderness over the 
metatarsals, range of motion within normal functional limits, 
normal x-rays, and sensory pulses intact bilaterally, without 
any manifestations indicative of persistent moderate symptoms 
to include swelling, tenderness, or redness. 

3.  Since the January 12, 1998 effective date of the change 
in criteria, the veteran's residuals of cold injury of each 
foot have been manifested by objective findings, primarily, 
by arthralgia or other pain, cold sensitivity, nail 
abnormalities, decreased sensation, intermittent numbness, 
mild weakness, and osteoporosis with normal ambulation, no 
signs of ulceration, no edema and no pain on palpation or 
range of motion.  


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of cold injury of the feet, for the 
period prior to January 12, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.104, Diagnostic 
Code 7122 (as in effect prior to January 12, 1998). 

2.  The criteria for a rating greater than 30 percent for 
residuals of cold injury of the left foot, for the period 
since January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7122 (as 
in effect since January 12, 1998).  

3.  The criteria for a rating greater than 30 percent for 
residuals of cold injury of the right foot, from January 12, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.104, Diagnostic Code 7122 (as in effect since January 
12, 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the November 2001, November 2004, and April 2005 
notice letters, the August 1997 SOC, and the January 1999, 
June 2003 and December 2005 SSOCs, the appellant and his 
representative were notified of the legal criteria governing 
the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, the appellant was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the November 2001, November 2004, 
and April 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the appellant that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was also requested to identify and 
provide the necessary releases for any medical providers from 
which he wished the RO obtain and considered evidence.  
Additionally, in the April 2005 notice letter, the appellant 
was invited to submit evidence in his possession that 
supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims). As noted above, the Board finds that the four 
content on notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
after the January 1997 rating action on appeal, and well 
after a substantially complete application was received.  
However, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, almost four years after 
the January 1997 rating decision.  Moreover, the Board finds 
that, in this appeal, any delay in issuing section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the appellant's claim was fully developed at the time of 
the most recent adjudication.  As indicated above, the rating 
action, numerous RO letters, SOC, and the SSOCs have 
repeatedly explained to the appellant what was needed to 
substantiate his claims.  As a result of RO development, the 
October 2004 Court Order and the Board's March 2005 remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the appellant's appeal.  The RO most recently readjudicated 
the appellant's claims in December 2005 on the basis of all 
the evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman.  The Court 
also stated that VA notice must include information regarding 
the effective date that may be assigned.  In this case, the 
veteran and his representative have been provided the 
applicable criteria.  See the August 1997 SOC and the January 
1999, July 2003 and December 2005 SSOCs.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining military, VA, and private 
medical and examination records.   In addition, in connection 
with the claim, the RO arranged for the appellant to undergo 
VA examinations, the reports of which are of record.  The 
appellant and his representative have been given the 
opportunity to submit evidence to support his claim, which 
they have done.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that needs to be obtained.  

The Board also finds that the record presents no basis to 
develop the record to create any additional evidence.  The 
Board has considered the representative's contention that 
further examination of the veteran is warranted.  However, 
the Board finds that the reports of the December 1996, August 
1998, December 2001, May 2003, and July 2004 examination, 
along with the other pertinent records associated with the 
claims file, are sufficient to decide the claims for higher 
ratings. The examination reports reflect that the examiners 
elicited pertinent history from the veteran, his assertions 
of current symptomatology and that comprehensive examinations 
were performed during each of the above noted examinations.  
See 38 U.S.C.A. § 5103A.

As a final point, the Board notes that further remand of 
these matters for strict compliance with the prior remand is 
not warranted.  In the March 2005 remand, the Board requested 
that the RO consider whether the criteria for invoking the 
procedures of 38 C.F.R. § 3.321, for assignment of any higher 
rating on an extra-schedular basis, were met.  In the 
December 2005 SSOC, the RO provided the veteran with notice 
of the criteria under 38 C.F.R. § 3.321 and cited the exact 
language in readjudicating the veteran's claim for a higher 
rating for the period prior to January 12, 1998.  Although 
the veteran RO did not explicitly address 38 C.F.R. § 3.321 
in readjudicating the veteran's claims for higher ratings for 
the period since January 12, 1998-the effective date of the 
assignment of the maximum, 30 percent rating for each foot-
as indicated above, the RO has given the veteran notice of 
the criteria for invoking the procedures of that regulation 
(albeit, in connection with a different rating during a prior 
period).  Moreover, although given ample opportunity to do 
so, the veteran has not provided any objective evidence to 
support any assertions that the criteria for invoking the 
procedures for assignment of a higher rating on an extra-
schedular basis for any period.  Under these circumstances, 
the veteran is not prejudiced by the Board's consideration of 
the provisions of section 3.321 in adjudicating each claim 
for a higher rating, as the RO's omission is considered 
harmless.  See ATD Corp., 159 F.3d at 549; 38 C.F.R. § 
20.1102.  A further remand of these matters would serve no 
useful purpose and is not warranted.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) 

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  


II.  Background

Service medical records reflect that the veteran was treated 
for trench feet, bilateral, after exposure for two weeks in 
November 1944.  Post-service medical records show that the 
veteran continued to receive regular treatment for a foot 
condition in 1946 and 1947.

In a November 1947 rating decision, the RO granted service 
connection for residuals of frozen feet (immersion), and 
assigned a single 10 percent rating under Diagnostic Code 
7122, effective April 1, 1946.

In a February 1989 decision, the Board found that residuals 
of the veteran's bilateral frozen feet were not manifested by 
more than mild impairment, and denied a disability rating in 
excess of 10 percent.

A May 1996 VA shoe clinic record, reflects that on 
examination, the veteran had bilateral lower extremities 
sensation intact, no skin breakdown, minimal tenderness over 
the metatarsals with good strength.  

During a VA general medical examination in December 1996, the 
veteran complained of pain and numbness in both feet.  The 
examination report indicates that there were no trophic skin 
changes and the veteran's feet were cool.   The physician 
diagnosed frozen feet with residual sensory neuropathy.

During a VA feet examination in December 1996, the veteran 
complained of bilateral feet pain.  He reported that he was 
not on any medicines and he was able to ambulate without 
assistive device for up to 5 blocks.  Objective findings 
revealed that the veteran had normal ambulation without 
assistive device.  He was able to heel and toe walk, but he 
complained of pain with toe walk.  Range of motion and muscle 
power was within functional limits in both feet and ankles.  
Positive dorsalis pedis pulses bilaterally.  The veteran 
claimed absent sensation bilaterally from the knees down. The 
examiner noted that the veteran posture, appearance and 
function were within functional limits.  The veteran had no 
deformities.  His gait was within normal limits.  The veteran 
had no secondary skin and vascular changes.  X-rays of both 
feet were negative.  The diagnosis was that there was no 
orthopedic problems of the feet, rule out peripheral vascular 
disease.  

VA outpatient treatment records, dated in 1996 and 1997, 
reflect assessments of bilateral dystrophic nails, 
onycholysis, and onychomycosis.

An August 1997 VA shoe clinic record reflects that the 
veteran ambulated without an assistive device, had a normal 
gait and was not in acute distress.  His sensory and pulses 
were intact bilaterally.  The assessment was bilateral pes 
planus and metatarsalgia.  

Reports of VA examinations in August 1998 reveal objective 
findings of the veteran having cold feet to touch from distal 
calf down to distal toes, scant shin hair, mild integument 
atrophy from the calf down, and normal power and sensation to 
touch and pinprick.  The reports reflect that the claims 
files were reviewed.  The veteran complained of bilateral toe 
numbness and intermittent bilateral feet/calf/toe pain with 
no edema.  He stated that the pain was worse with standing, 
walking long distances and climbing steps.  The diagnoses 
included hallux valgus and hammer toe deformities of each 
foot; a history of frostbite feet with residual peripheral 
vascular disease; chronic alcohol abuse in remission, and 
residuals of frostbite to legs.  In an October 1998 addendum, 
the VA physician indicated that the veteran had residuals of 
cold injury to the feet, with a combination of microvascular 
vessel disease and sensory neuropathy of lower extremities.

In a January 1999 decision, the RO granted service connection 
for microvascular vessel disease, claimed as peripheral 
vascular disease, as secondary to the service-connected cold 
injury residuals, effective January 14, 1998.

A January 2000 VA neurology clinic record reflects that the 
veteran complained of numbness and tingling in toes 
bilaterally, but he had not pain at the time.  On 
examination, the veteran was found to have sensory-decreased 
vibration in the toes bilaterally, otherwise normal.  The 
impression noted that the only sign of myelopathy was a 
questionable upgoing left toe, only soft.  The physician 
stated that he thought that most of the problem was due to 
neuropathy, alcoholism, and B12 deficiency, noting that the 
veteran refused B12 injections and continued to take oral B12 
complex.  

VA outpatient records, dated from February 2001 to July 2001, 
reflect that the veteran complained of pain in his toes and 
feet.  The veteran was noted to ambulate very slowly and 
cautiously.  His feet were noted as slightly cool to the 
touch.  The records note that the veteran did not have corns, 
calluses or ulcers.   The records show treatment of bilateral 
dystrophic nails in February and April 2001.  An April 2001 
record assessed the veteran with alcoholic neuropathy and 
onychomycosis.  

The report of a December 2001 VA examination notes the 
veteran's complaints that he had numbness and pain in cold 
weather.  Raynaud's phenomenon, hyperhidrosis, chronic 
ulcers, changes in skin color, skin thickening/thining and 
excess sweating were all noted by the examiner as not 
applicable.  The examiner noted chronic bilateral feet pain 
that was worse at night, regular treatment for onychomycosis, 
intermittent numbness, with no breakdown/ulceration of 
frostbite scars.  The examiner also noted that the veteran 
was able to walk one flight of stairs and sic blocks.  His 
skin was normal in color and texture, he had no edema, he had 
cool, dry feet with no shin hair, no ulceration and no scars.  
The diagnoses were cold injury residuals of the lower 
extremities, peripheral neuropathy, and peripheral vascular 
disease.

A January 2002 VA shoe clinic record reflects that on 
examination, the veteran's gait was within functional limits, 
his right foot arch was within normal limits, hammertoes 
noted at 2nd and 3rd.  He had no lesions noted, decreased 
stocking sensation, his skin was warm and dry.  

An August 2002 VA peripheral vascular clinic record reflects 
that the veteran complained of pain in the arch of his feet 
and pain in his calf when he walked up the stairs.  The 
veteran stated that a year ago he could walk six to ten 
blocks, but now can only walk five blocks.  He also stated 
that he had pain when he reclined at night and had to dangle 
his legs.  The examiner noted that the veteran had no signs 
of ulceration, ischemia bilaterally feet.  The assessment was 
peripheral vascular disease and neuropathy, increasing 
claudication.   

The veteran underwent VA examination of the feet in May 2003.   
He then reported a history of frostbite while in service and 
hospitalization for six weeks.  He complained of intermittent 
bilateral feet pain, stiffness, and numbness.  The veteran 
wore orthopedic shoes.  A physical examination revealed that 
the veteran passive/active range of motion was within normal 
limits with no join pain on motion.  He was limited by pain 
and lack of endurance.  There was evidence of tenderness 
under bilateral metatarsal heads and at the heels.  He had 
normal ambulation without an assistive device.  There were no 
callosities or breakdown.  The veteran's skin was cool to the 
touch.  He had faint bilateral dorsalis pedis pulses. The 
examiner noted that earlier x-rays that revealed vascular 
calcifications bilaterally, hammer toes on the right and some 
bilateral demineralization. The diagnoses were bilateral pes 
planus and osteoporosis.

During a cold injury examination in May 2003, the veteran 
reported symptoms of cold sensitization, paresthesia, chronic 
pain, fungal infection, arthritis/joint stiffness, sleep 
disturbance, cold feeling, numbness and tingling, and pain.   
Examination revealed cool, dry feet with no edema, no 
ulceration, no shin hair, and normal texture, absent ankle 
jerks, decreased sensation, and vascular symptoms.  The VA 
physician diagnosed the veteran with cold injury residuals, 
bilateral lower extremities, as well as with peripheral 
neuropathy and peripheral vascular disease.

An October 2003 VA neurology record indicates that the 
veteran had a history of B-12 deficiency in 1999 which may 
contribute to his peripheral sensory neuropathy.  He was now 
on Vitamin B12 for more than a year and his levels were 
presently good.  The physician noted that an EMG recently 
showed demyelinating sensory-motor neuropathy of both arms 
and legs, left greater than right.  The veteran complained of 
increasing right foot pain, mainly at night while lying in 
bed that was relieved by hanging his legs to the side of the 
bed.  He also complained of a sensation of cramping/tightness 
in both legs.  Examination of his feet revealed good dorsalis 
pedal pulse bilaterally, right toe appeared erythematous, but 
blanches on pressure.  Mild weakness on dorsiflexion of feet 
bilaterally and reduced vibration of feet bilaterally.  The 
veteran had loss of proprioception of toes bilaterally, his 
gait was not wide-based, and he had minimal bilateral foot 
drop.  The assessment was demyelinating sensory-motor 
neuropathy, causing bilateral feet pain and possible restless 
leg syndrome.  The examiner noted that the history suggested 
that this could also be a superimposed rest pain from 
arterial insufficiency. 

During the February 2004 Board hearing, the veteran testified 
that the pain in his feet made it difficult for him to walk 
and affected his sleep.  Upon questioning, he contended that 
he had weird sensations in his feet when the weather changed 
and  coldness on the bottom part of the foot, from the ankle 
down.  Also, he asserted that his feet did not warm up and 
were unnaturally cold relative to his body temperature.  He 
testified that he had skin irritation, but his skin very 
seldom broke out.  

In a March 2004 decision, the Board denied an rating in 
excess of 10 percent for residuals of cold injury of the feet 
prior to January 12, 1998.  In the same decision, affording 
the veteran the benefit of the doubt, the Board granted a 30 
percent disability rating, each, for residuals of cold injury 
of the right foot and of the left foot.  

During a July 2004 VA feet examination, the veteran 
complained of pain and sensitivity bilaterally on the lateral 
aspect of his feet.  He stated that pain was greatest at rest 
in bed.  He denied any treatment, but he had special shoes 
made that  helped.  The veteran stated that this condition 
restricts his ability to walk.  The examiner found that on 
passive range of motion, the veteran's passive and active 
range of motion of the foot, first MPJ dorsiflexion and 
plantar flexion to 30 degrees bilaterally.  Pain on motion 
and/or additional functional limitation due to pain, fatigue, 
weakness, lack of endurance or flare-ups was not an issue.  
There was no edema or pain on palpation or range of motion.  
The examiner noted pronotary foot type on weight bearing.  
There were no lesions noted, nor were there any skin or 
vascular changes.  The veteran had an unstable posture, mild 
bowing was noted, Achilles tendon alignment was reducible.  
The examiner noted four degrees of valgus and mild forefoot 
and midfoot malalignment.  The diagnosis was that the resting 
pain was most likely due to a vascular etiology.  

A November 2004 VA clinic record reflects that the veteran 
complained of chronic pain in both calves and feet.  The 
examiner noted that the veteran had long standing peripheral 
neuropathy in the feet bilaterally that was improved somewhat 
with movement.  On examination the veteran had no edema, no 
ulcerations, 2+ pulse in right dorsalis pedis, but no 
palpable pulses on the left foot.  Both feet were warm and 
well perfused with good capillary refill.  The assessment was 
lower extremity pain that was likely multifactorial, most 
notably from peripheral vascular disease that limited 
walking, and peripheral neuropathy that caused feet pain at 
night.  It was also noted that the veteran was without 
claudication at rest.  

A November 2004 VA neurology record reflects that the veteran 
had peripheral neuropathy and was currently complaining of 
sharp pain of the toes and arch of feet, intermittent 
bilateral legs twitching at night, with no burning pain.  The 
veteran reported that the pain was relieved when he walked at 
night.  Recently, he had more claudication of his legs after 
walking two blocks, when he developed leg calf cramps and 
pain of the toes and feet.  He reported that his leg cramps 
were relieved after a couple minutes and his feet pain was 
relieved after 20 minutes of rest.  He also reported 
sensation of cramping/tightness pain of both calves at night.  
The assessment was demyelinating sensory-motor neuropathy, 
restless legs.  The doctor noted that the veteran's pain may 
have worsened after discontinuing Neurontin, even though the 
veteran was not sure if Neurontin ever worked.  Restless legs 
syndrome may also be partially due to pain, but the examiner 
commented that it was difficult to distinguish if this pain 
was related or not at this time.  

A December 2004 arterial Doppler study revealed findings 
suggestive of arterial insufficiency of the lower 
extremities.

An April 2005 VA neurology record reflects that the veteran 
had a complicated history of severe peripheral vascular 
disease with atypical intermittent claudication and rest pain 
at night, peripheral neuropathy, and restless leg syndrome.  
The physician commented that it was difficult to 
differentiate which symptoms were caused by vascular 
insufficiency and which were neuropathic.  The veteran 
complained of sharp pain in his toes and arch of his feet 
when waking and during sleep  The assessment was 
demyelinating sensory-motor neuropathy, restless legs, 
peripheral vascular disease with intermittent claudication 
and rest pain.  The physician opined that the pain was 
largely due to peripheral vascular disease rather than 
neuropathy.  

A July 2005 VA outpatient record reflects that the veteran 
complained of leg and foot pain and weakness in the lower 
extremities.  The veteran's pain is on his feet, mostly on 
the sides and he has some calf pain with walking.  The 
physician noted that the veteran's feet were cool to the 
touch and there was no skin breakdown, tissue loss or ulcers.  
The impression was the veteran had peripheral vascular 
disease and both lower extremities claudication with 
documented vascular stenosis. 
The physician indicated that the picture was claudication 
mixed with neuropathic pain.  

October 2005 VA outpatient records reflect that the veteran 
complained of foot pain.  He stated that he was able to walk 
about a half a block before weakness prevented him from 
further ambulation.  The veteran denied pain with ambulation.  
The veteran reported decreased sensation in the toes, but 
denied any other sensory loss/changes.  The records indicate 
that the veteran's foot pain was most likely due to worsening 
peripheral vascular disease given the normal foot x-ray and 
history of abnormal MRI and Doppler studies.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher  
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R. §  
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has evaluated the veteran's residuals of cold injury 
of the feet under 38 C.F.R. § 4.104, Diagnostic Code 7122.  

During the course of this appeal, VA revised the criteria for 
rating residuals of cold injury, effective January 12, 1998.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has a duty to 
adjudicate the claims only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on  
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet.  
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The RO has considered the veteran's claim for 
a higher disability rating under both the former and revised  
schedular criteria (see the August 1997 SOC and the January 
1999 and December 2005 SSOCs); hence, there is no due process 
bar to the Board doing likewise.

Pursuant to the former criteria of 38 C.F.R. § 4.104,  
Diagnostic Code 7122 (as in effect when the veteran filed his 
claim and prior to January 12, 1998), mild symptoms of a cold 
injury or chilblains warrant a 10 percent rating, regardless 
of whether the condition was unilateral or bilateral.  With 
persistent moderate swelling, tenderness, redness, etc., 
unilateral symptoms warrant a 20 percent  rating and 
bilateral symptoms warrant a 30 percent rating.  With loss of 
toes, or parts, and persistent severe symptoms, unilateral 
cold injury residuals warrant a 30 percent rating and 
bilateral symptoms warrant a 50 percent rating.  A note 
following this diagnostic code indicates that there is no 
requirement of loss of toes or parts for an assessment of 
mild or moderate disability.   See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect prior to January 12, 
1998).  

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21 (2005).

During the period prior to January 12, 1998, the evidence 
reflects manifestations of subjective complaints of pain and 
numbness, with objective findings of mild residuals in that 
there was nail abnormalities, complaints of pain when toe 
walking, with no skin or vascular changes, normal ambulation, 
cool feet, minimal tenderness over the metatarsals, range of 
motion within normal functional limits, normal x-rays, and 
sensory pulses intact bilaterally.  Additionally, the medical 
evidence documents intermittent, and not persistent, systems 
pertaining to veteran's feet.   Hence, for the period prior 
to January 12, 1998, the Board is unable to find that the 
veteran's residuals of frozen feet manifest moderate 
persistent symptoms of swelling, tenderness, redness, etc.  

Even accepting the veteran's foot pain as intermittent and 
moderate due to service-connected cold injury residuals, the 
medical evidence does not otherwise establish moderate, 
persistent symptoms of swelling and redness of the veteran's 
feet associated with his cold injury residuals nor any other 
moderate persistent symptoms attributable to the veteran's 
cold injury residuals.

Thus, after considering the totality of the record, the Board 
finds that the criteria for a disability rating in excess of 
10 percent for the veteran's residuals of cold injuries to 
the feet, for the period prior to January 12, 1998, are 
simply not met.  The veteran has reported some pain, numbness 
and tenderness of his feet; however, these symptoms have not 
been noted to be persistent.  On VA examinations in December 
1996, his feet were without  swelling, redness, or other skin 
abnormalities.  X-rays of his feet were generally within 
normal limits.  While the veteran's feet were cool to the 
touch, no persistent symptoms were noted at that time.  The 
Board also points out that the veteran has complained that 
the pain in his feet limits his ability to walk.  However, 
the veteran stated that he was able to walk without assistive 
device up to five blocks.  Furthermore, the medical evidence 
prior to January 12, 1998, does not reflect that the veteran 
had any functional limitations.

Thus, the Board finds that under the criteria in effect prior 
to January 12, 1998, the competent medical evidence simply 
does not establish that the veteran's service-connected 
residuals cold injuries to the feet exhibit persistent 
moderate swelling, tenderness, redness, etc., or any other 
persistent moderate symptoms attributable to this disability, 
such as to warrant at least the next higher,  30 percent 
rating.  Furthermore, the Board finds that the evidence does 
not reflect loss of toes, and  parts, and persistent severe 
symptoms, so as to warrant the maximum 50 percent rating for 
bilateral disability under Diagnostic Code 7122 (as in effect 
prior to January 12,  1998).  

Effective January 12, 1998, the veteran has been assigned a 
30 percent rating for residuals of cold injury of each foot 
under the revised criteria of Diagnostic Code 7122.  Pursuant 
to that criteria, a 30 percent rating requires arthralgia or 
other pain,  numbness or cold sensitivity plus 2 or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities  (osteoporosis, subarticular punched out 
lesions or  osteoarthritis).  Notes following these criteria 
indicate that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar  or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Each 
affected part (e.g., hand, foot, ear, nose) should be rated 
separately, and the rating should be combined in accordance 
with sections 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic 
Code 7122, including Notes 1 and 2 (effective January 12, 
1998).

Additional revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above,  
Note 1 was amended to provide as follows: Note (1) Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  38 
C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (2005).

Based upon the above-noted changes in the rating criteria, 
effective January 12, 1998, the RO recharacterized the 
veteran's cold injury residuals as encompassing two separate 
disabilities (residuals of cold injury) affecting each foot, 
and assigned each a 10 percent rating, effective January 12, 
1998.   In a March 2004 decision, the Board granted a 30 
percent disability rating for each foot pursuant to 
Diagnostic Code 7122, effective January 12, 1998.  The 30 
percent rating is the maximum rating available for each lower 
extremity pursuant to Code 7122 under the revised criteria, 
and there simply is no basis for any higher rating for either 
foot.

Although the veteran's feet each exhibit symptoms of pain and 
cold sensitivity, with nail abnormalities, examinations have 
been negative for tissue loss, edema, and hyperhidrosis.  The 
Board also observes that VA examiners have opined that the 
veteran's peripheral vascular disease and peripheral 
neuropathy are residuals of cold injuries of the feet, for 
which service connection has been granted, separately; hence, 
manifestations .  As the RO has considered manifestations 
associated with such disability cannot be used in evaluating 
the disabilities currently under consideration.  of .  
However, as noted above, this condition has been separately 
service connected.  The Board points out that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology, since 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity and would 
constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993); see 
also 38 C.F.R. § 4.14.

Hence, the Board finds also finds that the record presents no 
schedular basis for assignment of a rating greater than 30 
percent for residuals of cold injury of either foot since the 
January 12, 1998 effective date in the change in criteria for 
rating cold injury residuals.  

Additionally, the Board finds that the record presents no 
basis for any finding that, at any time period under 
consideration, the veteran's residuals of cold injury 
constituted disability(ies) so so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (discussed and 
cited to in the December 2005 SSOC.  In this appeal, there 
simply is no showing that that the schedular criteria are 
inadequate for evaluating any disability under an period in 
question.  The Board notes that the evidence does not reflect 
that any disability results in marked interference with 
employment (i.e., beyond that contemplated in each assigned  
rating).  There also is no evidence that any disability under 
consideration has resulted in frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9  (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash  v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for cold injury residuals-greater 
than 10 percent, bilaterally, prior to  January 12, 1998, and 
greater than 30 percent for each foot since January 12, 
1998-must be denied.  In reaching these conclusions,  the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, during 
any period under consideration, that doctrine is not 
applicable.  See 38  U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1  Vet. App. 49, 53- 56 (1990). 


ORDER

A rating higher than 10 percent for residuals of cold injury 
of the feet, for the period prior to January 12, 1998, is 
denied.

A rating higher than 30 percent for residuals of cold injury 
of the left foot, from January 12, 1998, is denied.

A rating higher than 30 percent for residuals of cold injury 
of the right foot, from January 12, 1998, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


